11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Anderson Lee Upton,                           * From the 106th District Court
                                                of Gaines County,
                                                Trial Court No. 17-05-17571.

Vs. No. 11-19-00025-CV                        * January 22, 2021

Tamara Kay Upton,                             * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Anderson Lee Upton.